This appeal presents two questions: (1) Whether the damages recovered may be characterized as special, and, if so, whether judgment therefor may be sustained; (2) whether under the amendment to the Interstate Commerce Act (38 St. L., 1196; 4 Fed. Stat. Ann [2 Ed.], 506 [U.S. Comp. St. § 8604a]) the plaintiff is precluded by his failure to file notice of his claim for damages within four months.
I do not think the damages recovered are either speculative or special, but only such as, in the circumstances disclosed by the record, were in the contemplation of the parties. A carrier must be held to know facts familiar to ordinary people. Appellant must have known that plaintiff would sustain precisely the damages proven in this case; the loss sustained was the natural and necessary result of its failure promptly to carry and deliver the picture. The principle involved is concluded by Lester v. Fox Film Corporation,114 S.C. 533; 104 S.E., 178.
But if the damages allowed be regarded as special, the judgment must be sustained. Plaintiff was engaged in a standard business, the character of which defendant well knew; the course of dealing between the parties had been such as to advertise the defendant thereof; there was nothing in relation to the matter of which the defendant could have been notified, which it did not already know.
Elliott (4 Elliott on Railroads, § 1731) thus states the rule:
"It is well settled that special or peculiar damages claimed to have resulted from the carrier's delay cannot be recovered unless the carrier has notice before or at the time of accepting *Page 462 
the goods of the special circumstances, rendering prompt transportation necessary, or at least ought to know of thesame." (Italics mine.)
The italicized words clearly show that when the carrier knew, or ought to have known of the special circumstances rendering prompt transportation necessary, the requirement as to notice is fulfilled.
Missouri Pac. R. Co. v. Peru-Van Zandt Implement Co.,73 Kan., 295; 85 P. 408; 87 P. 80; 6 L.R.A. (N.S.), 1058; 117 Am. St. Rep., 468; 9 Ann. Cas., 790, was an action against the carrier for damages resulting from the conversion of threshing machines shipped from Port Huron, Mich., to Hutchinson, Kan. The implement company, having sold the machines on commission, sought to include that item in the damages. It was objected that a sale of the machinery was not in the contemplation of the parties and that damages based thereon were not recoverable. The Kansas Court thus disposes of the objection:
"Finally, it is insisted that a sale of the machinery was not within the contemplation of the parties at the time of shipment, and therefore commission is not a proper element of damages. A railroad company must be held to know facts familiar to ordinary people. It is fair to assume that a carrier of threshing machines knows what they are used for, and that the only purpose implement dealers have for shipping such property into the heart of a great wheat country is to sell it. When a shipment of threshing machines is made in June of any year, the inference follows that, if they are not already sold, an immediate sale is intended. We think, therefore, that the loss of commission is not so remote as to be excluded as an element of damage in this case. The general rule that damages caused by the loss of a sale, not within the contemplation of the parties, cannot be recovered has no application to the facts here shown."
See, also, Strange v. R. Co., 77 S.C. 185; 57 S.E., 724.Webb v. R. Co., 76 S.C. 193; 56 S.E., 954; 9 L.R.A. (N.S.), 1218; 11 Ann. Cas., 834. In the Webb Case, Mr. *Page 463 
Justice Woods says for the Court, at page 198 (56 S.E., 955):
"Knowledge of the trunk being a salesman's trunk of samples taken with him on a business trip included knowledge that delay in its delivery would result in interruption of this business and loss of time and custom. The case, therefore, falls entirely out of the principle of Wehman v. Railway,74 S.C. 296, and Wesner  White v. Railway, 71 S.C. 211;50 S.E., 78, 89."
I think, therefore, the first question must be answered in favor of the respondent.
The other question involved, whether under the amendment to the Interstate Commerce Act (38 St. L. 1196; 4 Fed. Stat. Ann. [2d Ed.], 506) the plaintiff is precluded by his failure to file notice of his claim for damages within four months, must be resolved against appellant. The pertinent statute is as follows:
"That it shall be unlawful for any such common carrier to provide by rule, contract, regulation, or otherwise a shorter period for giving notice of claims than ninety days and for the filing of claims for a shorter period than four months, and for the institution of suits than two years:Provided, however, that if the loss, damage, or injury complained of was due to delay or damage while being loaded or unloaded, or damaged in transit by carelessness or negligence, then no notice of claim nor filing of claim shall be required as a condition precedent to recovery."
Because the damage claimed resulted from delay and negligence in the transportation and delivery of the shipment, the carrier may not defend upon the ground that the notice of claim was not filed within a certain time.
For these reasons I think the judgment should be affirmed, and I concur in the opinion of Mr. Justice Watts. *Page 464